Citation Nr: 0726895	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  95-28 436	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for sleep apnea for the period prior to October 7, 1996.  

2.  Entitlement to an initial rating in excess of 50 percent 
for sleep apnea since October 7, 1996.  

3.  Entitlement to an effective date earlier than October 7, 
1996 for the assignment of a 50 percent evaluation for sleep 
apnea.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from October 1956 to March 
1960 and from June 1985 to April 1991.  This matter comes 
from rating decisions of the Department of Veterans Affairs 
(VA) Newark, New Jersey Regional Office (RO).  

In June 1997, the veteran testified at a VA Central Office 
hearing conducted by the undersigned Veterans Law Judge in 
Washington, D.C.  The Board remanded the case for further 
development in June 1997.  

In December 2003, the veteran testified at a hearing before a 
Veterans Law Judge in Philadelphia, Pennsylvania.  The Board 
again remanded the case for further development in July 2004.  
In a December 2005 decision, the Board increased a previous 
10 percent rating for sleep apnea to 40 percent for the 
period from April 20, 1991 to October 7, 1996; denied an 
increased rating for sleep apnea in excess of 50 percent 
since October 7, 1996; and denied an earlier effective date 
for the assignment of a 50 percent rating for sleep apnea for 
a period prior to October 7, 1996.  

The United States Court of Appeals for Veterans Claims 
(Court), in a May 2007 Order, remanded that portion of the 
December 2005 Board decision that denied a rating in excess 
of 40 percent for sleep apnea for the period prior to October 
7, 1996; denied an increased rating for sleep apnea in excess 
of 50 percent since October 7, 1996; and denied an earlier 
effective date for the assignment of a 50 percent rating for 
sleep apnea for a period prior to October 7, 1996 in 
accordance with a Joint Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Law Judge who conducted the December 2003 Board 
hearing is no longer employed at the Board.  In response to 
an inquiry from the Board, the veteran's representative 
requested that the veteran be afforded another hearing in 
Philadelphia, Pennsylvania.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for 
a hearing, with appropriate 
notification to the veteran and 
representative.  The representative has 
specifically requested that the hearing 
be scheduled at the RO in Philadelphia, 
Pennsylvania, if possible.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


